           Case 2:07-mj-00499-PAL-PAL Document 13 Filed 04/25/19 Page 1 of 1



 1

 2

 3
                   UNITED STATES DISTRICT COURT
 4                      DISTRICT OF NEVADA
                                                -oOo-
 5
     UNITED STATES OF AMERICA                     )       Case No. 2:07-mj-499-GWF
 6                                                )
                  Plaintiff,                      )       ORDER  FOR   DISMISSAL          AND
 7   vs.                                          )       QUASHING WARRANT
                                                  )
 8   CHRISTIAN SEPULVEDA-LOPEZ,                   )
                                                  )
 9                 Defendant.                     )
                                                  )
10                                                )
11
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
12
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
13
     prejudice complaint number 2:07-mj-499 on Christian Sepulveda-Lopez.
14
                   DATED this 23rd       day of April, 2019.
15
                                                NICHOLAS A. TRUTANICH
16
                                                United States Attorney
17
                                                /s/ Linda Mott
18
                                                LINDA MOTT
                                                Assistant United States Attorney
19
                   Leave of Court is granted for the filing of the foregoing dismissal.
20
                   DATED this 30th       day of April, 2019.
21

22

23
                                                UNITED STATES MAGISTRATE JUDGE
24
                                                      1
